      Case 3:20-cr-03702-LAB Document 79 Filed 07/30/21 PageID.164 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,               Case No. 20-CR-3702-LAB
11               Plaintiff,                  JUDGMENT AND ORDER OF
           v.                                DISMISSAL
12
13   MARILYN TORRES (2)
14               Defendant.
15
16        Upon application of the Government and good cause appearing thereof,
17        IT IS HEREBY ORDERED that the Government’s Motion to Dismiss the above
18 captioned information without prejudice be Granted as to defendant Marilyn Torres.
19        DATED: July 29, 2021
20                                                   ___________________________
21                                                   Larry Alan Burns
                                                     United States District Judge
22
23
24
25
26
27
28
